Citation Nr: 1544743	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-09 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969 with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This matter was previously remanded in April 2015.  The Board finds substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the issue of service connection for lip cancer, to include as due to herbicide exposure, was remanded in April 2015 and the RO granted service connection for it in July 2015.  The Veteran submitted a notice of disagreement relative to that decision and the RO issued a Statement of the Case in September 2015.  However, that appeal has not been perfected; therefore, that issue is not currently before the Board.


FINDINGS OF FACT

1.  The preponderance of evidence reflects that there is no current right knee condition that was incurred in or aggravated by service.

2.  The preponderance of evidence reflects that there is no current left knee condition that was incurred in or aggravated by service.






CONCLUSIONS OF LAW

1.  Service connection for a right knee condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Service connection for a left knee condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) were furnished to the Veteran in a letter dated in September 2011.  The issues were most recently adjudicated by the RO in July 2015.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in that letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  The claims file includes service treatment records, VA treatment records, Social Security Administration (SSA) records and lay statements in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

After the September 2014 remand, the Veteran was afforded a VA examination in May 2015.  The examination and the medical opinions are adequate to allow proper adjudication of the issues on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disabilities.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran claims that he has right and left knee conditions that are related to service and/or related to a back condition.  As an initial matter, the Board notes that the Veteran is not service connected for a back disability.  Thus, service connection for any knee condition secondary to a back condition cannot be granted as a matter of law.

STRs show no complaints, treatment or diagnosis for any knee condition.  At the separation examination in July 1969, the Veteran answered "no" to the question of whether he suffered from a trick or locked knee.  Clinical evaluation resulted in normal findings for the lower extremities.  Further, there was no discussion of complaints, treatment or diagnosis of any knee condition during service.

There are significant post-service medical records concerning the left and right knees.  The earliest of those records are dated several decades after service.  The records show treatment, including surgeries of both knees.  The Veteran receives Social Security Disabilty benefits and the SSA records include discussion of knee problems.  However, the Board notes that none of those records provide an opinion on the etiology of any right or left knee condition.

The Veteran underwent a VA examination in July 2015.  Onset of knee symptoms were noted to have been in the 1990's with complaints of pain and soreness with exertion and being "unable to run up and down the mountain, difficult to walk on uneven ground, [and] locking in a bent position."  The Veteran denied that he had any complaints or treatments while on active duty.
Range of motion testing showed limited motion for flexion of 130 degrees for the right knee and 120 degrees for the left knee.  He was able to perform repetitive use testing with at least three repetitions with no additional loss of motion.  Upon testing, arthritis was noted in both knees.

The examiner provided the following report on the right knee: "Clinical examination indicates decreased range of motion without objective evidence for pain, there is mild laxity with varus stress.  No objective evidence for muscle atrophy, uneven gait, or tenderness to palpation.  Well-healed residual surgical scar status post total knee replacement measuring 21.5 cm x 1.5 cm.  No objective evidence of adhesions to underlying tissues or causing any functional impairment of the right knee joint."

The following was reported on the left knee: "Clinical examination indicates decreased range of motion without objective evidence for pain.  No objective evidence for muscle atrophy, uneven gait, or tenderness to palpation.  Well-healed residual hyperpigmented surgical scar status post total knee replacement 2 months prior measuring 18.5 cm x 0.6 cm.  No objective evidence of adhesions to underlying tissues or causing any functional impairment of the right knee joint.  Left knee and lower extremity is warm to the touch, erythemic with residual post op swelling around the knee to the ankle."

The examiner noted the complaints of knee problems, including the surgeries in 2007 and 2015, in VA and SSA records.  After review of these records, the examiner gave the following opinion: "At the time of [the Veteran's] exit physical in 1969 the Veteran denied both recurrent back pain and or problems with his knees.  Review of the intercurrent records indicates onset of complaints of back pain and bilateral knee pain more than 30 years after his discharge from active duty.  [After] careful review of the claims file medical records, it is this examiner's opinion the Veteran's current bilateral knee pain is less likely than not due to to any event or activity that occurred while active duty and is less likely than not due to, caused by, or has been aggravated by the Veteran's current complaints regarding the lower back."

There is no other medical evidence of note for consideration.  The only other relevant evidence in the record concerning the etiology of the Veteran's knee conditions is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the knee conditions at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372   (Fed. Cir. 2007).

In deciding this claim, the Board notes that there are no treatment records for a right or left knee condition in service.  The separation examination did not mention any knee problem.  The examiner concluded that the current knee problems are not related to service.  Moreover, there are no post-service treatment records linking current knee problems to service.  Thus, the VA examiner could not find a connection between the current left and right knee conditions and service.  There is no competent, credible, or probative medical evidence or medical opinion in the claims file to weigh against the VA opinion, and the Board finds the opinion to be persuasive in finding against the claims for service connection.

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


